Citation Nr: 1412137	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition.  

2.  Entitlement to service connection for left arm and elbow strain status post biceps tendon repair, to include as secondary to service-connected residuals of fracture of left wrist colles.

3.  Entitlement to service connection for depression and substance abuse, to include as secondary to service-connected residuals of fracture of left wrist colles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In addition to the paper claims file, there is a Virtual VA and VBMS paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims file does reveal additional evidence pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, in his February 2011 VA Form 9 (Substantive Appeal), requested a hearing before a Veterans Law Judge (VLJ).  

The Veteran was scheduled for a December 2011 videoconference hearing.  He did not attend.  A January 2012 correspondence notifying the Veteran of the certification of his appeal to the Board reflects that the Veteran's address had changed; therefore, he may not have received proper notification of the time and place of the hearing.  A February 2014 report of contact reflects that the Veteran contacted the RO and explained that he failed to report to his hearing due to a communication error regarding the time and place of the hearing.  The Veteran has presented good cause for his failure to report.  Given the Veteran's continued interest in a Board hearing, a remand is warranted to reschedule the hearing and to notify the Veteran of the date, time and location of the hearing at the current address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

